



Exhibit 10.39
cvshealth.jpg [cvshealth.jpg]


CVS HEALTH CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT


GRANT DATE: [_____________]


1.    GRANT OF AWARD. Pursuant and subject to the provisions of the 2017
Incentive Compensation Plan of CVS Health Corporation (the “ICP”), on the date
set forth above (the “Grant Date”), CVS Health Corporation (the ”Company”) has
granted and hereby evidences the Grant to the person named below (the
“Participant”), subject to the terms and conditions set forth or incorporated in
this Nonqualified Stock Option Agreement (“Agreement”), the right, and option,
to purchase from the Company the aggregate number of shares of Common Stock
($.01 par value) of the Company (“Shares”) set forth below, at the purchase
price indicated below (the “Option”), such Option to be exercised as hereinafter
provided. The ICP is hereby made a part hereof and Participant agrees to be
bound by all the provisions of the ICP. Capitalized terms not otherwise defined
herein shall have the meaning assigned to such term(s) in the ICP. The Option is
a nonqualified option as defined in the ICP.


Participant:
[_____________]
Employee ID:
[_____________]
Shares:
[_____________]
Option Price:
[_____________]



2.    TERM OF OPTION. The term of this Option shall be for a period of seven (7)
years from the Grant Date, subject to the earlier termination of the Option, as
set forth in the ICP and in this Agreement. No portion of the Option shall be
exercisable after the term of the Option.


3.    EXERCISE OF OPTION. (a)    The Option, subject to the provisions of the
ICP, shall be exercised by submitting a request to exercise to the Company’s
stock option administrator, in accordance with the Company’s current exercise
policies and procedures, specifying the number of Shares to be purchased, which
number may not be less than one hundred (100) Shares (unless the number of
Shares purchased is the total balance which is then exercisable). An exercise by
Participant of all or part of this Option shall be effected through the
Company’s “cashless exercise” procedures. Otherwise, at the time of exercise,
Participant shall tender to the Company cash or cash equivalent for the
aggregate option price of the Shares Participant has elected to purchase or
certificates for Shares of Common Stock of the Company owned by Participant for
at least six (6) months with a fair market value at least equal to the aggregate
option price of the Shares Participant has elected to purchase, or a combination
of the foregoing.


(b)    Prior to its expiration or termination and except as otherwise provided
herein, the Option will become vested in accordance with the vesting schedule
set forth below, each date on which vesting occurs a “Vesting Date”, and any
vested Option will be exercisable by Participant prior to the expiration of its
term so long as Participant has maintained continuous employment with the
Company or a subsidiary of the Company from the Grant Date through the exercise
date:


(i)
25% of the Option shall vest on the 1st anniversary of the Grant Date.

(ii)
25% of the Option shall vest on the 2nd anniversary of the Grant Date.

(iii)
25% of the Option shall vest on the 3rd anniversary of the Grant Date.

(iv)
25% of the Option shall vest on the 4th anniversary of the Grant Date.








--------------------------------------------------------------------------------





4.    TAXES. Upon a cashless exercise of the Option the Company shall withhold
from the proceeds of the exercise of the Option any required taxes. If the
Option is exercised other than through a cashless exercise Company shall have
the right to require Participant to pay the amount of any withholding taxes
immediately, upon notification from the Company, before the proceeds from the
exercise of the Option are delivered to Participant. Furthermore, the Company
may elect to deduct such taxes from any other amounts then payable to
Participant in cash or in Shares or from any other amounts payable any time
thereafter to Participant to the extent allowed under applicable law.


5.    NON-TRANSFERABILITY. The Option shall not be transferable by Participant
other than by will or by the laws of descent and distribution, and during
Participant’s lifetime shall be exercised only by the Participant during the
continuance of Participant’s employment with the Company and any of its
subsidiaries.


6.    FORFEITURE OF OPTION UPON TERMINATION OF EMPLOYMENT. Unless otherwise
provided for in the ICP or in this Agreement, as of the date on which
Participant’s employment with the Company and its subsidiaries terminates, the
Option, to the extent unexercised as of the employment termination date, shall
be forfeited immediately in its entirety, provided that, if the Participant’s
employment with the Company and its subsidiaries terminates without Cause, the
Option, to the extent vested and unexercised, shall be exercisable at any time
on or before the ninetieth (90th) day immediately following the employment
termination date and, to the extent unvested, shall be forfeited immediately.


7.    TERMINATION OF PARTICIPANT’S EMPLOYMENT WITHOUT CAUSE. In the event that
Participant’s employment with the Company and its subsidiaries is terminated
without Cause and Participant receives severance pay following Participant’s
employment pursuant to a written agreement, vesting of the Option shall continue
through the end of the severance period set forth in the agreement providing for
such severance pay. To the extent vested, the Option shall be exercisable at any
time during the severance period and on or before the ninetieth (90th) day
following the last day of the severance period, as long as no government
regulations or rules are violated by such continued vesting or exercise period;
provided, however, that in no event will the Option be exercisable beyond its
original term. Any portion of the Option not vested as of the last day of the
severance period shall be forfeited as of the last day of the severance period.
In the event that Participant returns to employment with the Company or any
subsidiary prior to the expiration of the severance period, Participant shall be
treated as if his or her employment with the Company or any subsidiary of the
Company had continued through the severance period for purposes of determining
eligibility for continued vesting.


8.    RETIREMENT OF PARTICIPANT. In the event Participant’s employment with the
Company and any subsidiary of the Company terminates by reason of a Qualified
Retirement, Participant (a) shall continue to vest in the Option, to the extent
unvested as of the retirement date, for a period of three (3) years following
Participant’s retirement date and (b) may exercise the Option, to the extent
vested, at any time within the period of three (3) years following Participant’s
retirement date, but not beyond the original term of the Option, in both cases
as long as no government regulations or rules are violated by such continued
vesting or exercise period. To the extent unvested or unexercised at the end of
the three (3) year period following Participant’s retirement date, the Option
shall be forfeited. In the event Participant’s termination of employment
qualifies as a Qualified Retirement and Participant also enters into a severance
agreement with the Company, the terms of this Section 8 shall apply with respect
to the vesting and exercise of the Option as of the Participant’s employment
termination date. “Qualified Retirement” shall mean termination of employment on
or after attainment of age fifty-five (55) with at least ten (10) years of
continuous service, or attainment of age sixty (60) with at least five (5) years
of continuous service, provided that:  (i) if Participant elects to terminate
his or her employment voluntarily, Participant has provided the Company with at
least twelve (12) months advance notice, in accordance with the provisions of
Section 13 below, of his or her retirement date or such other term of advance
notice as is determined by the Chief Human Resources Officer of the Company; or
(ii) if the Company elects to terminate Participant’s employment, such
termination is without cause.  A Participant shall also be deemed to have
experienced a Qualified Retirement if the Company elects to terminate
Participant’s employment without Cause and Participant shall meet the age and
service requirement set forth above during the severance period set forth in a
severance agreement with the Company.







--------------------------------------------------------------------------------





9.    DISABILITY OF PARTICIPANT. In the event Participant’s employment with the
Company and any subsidiary of the Company terminates by reason of total and
permanent disability (as defined in the Company’s Long-Term Disability Plan, or,
if not defined in such Plan, as defined by the Social Security Administration),
the Option shall vest as of the employment termination date on a pro-rata basis
as follows: the Option shall vest with respect to a total number of Shares as of
the employment termination date (which is the last day that Participant is
employed by the Company and any subsidiary of the Company) equal to (i) the
number of Shares subject to the Option on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed as of the employment termination date since the Grant Date and (B) the
denominator shall be forty-eight (48), minus (ii) the number of Shares with
respect to which the Option vested prior to the employment termination date
(whether or not the Option was previously exercised). For purposes of this
calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked. For example, if
the time elapsed between the Grant Date and the employment termination date is
eight months and five days, the numerator in sub-section (A) above shall be
nine. The Option may be exercised to the extent vested at any time within one
(1) year of Participant’s employment termination date but not beyond the
original term of the Option. The prorated Option shall vest on the Participant’s
employment termination date.


10.    DEATH OF PARTICIPANT. In the event of Participant’s death while
Participant is employed with the Company and any subsidiary of the Company, the
Option shall immediately vest in full, and the Option shall remain exercisable
for a period of one (1) year after Participant’s death, or until the Option
expiration date, whichever occurs first, by Participant’s Beneficiary. At the
end of said one (1)-year time period, all rights with respect to any Option that
is unexercised shall terminate and the Option shall be cancelled.


11.    TRANSFER OF EMPLOYMENT. Transfer of Participant’s employment from the
Company to a subsidiary of the Company, among or between subsidiaries of the
Company, or from a subsidiary of the Company to the Company shall not be treated
as termination of employment.


12.    REQUIRED ACCEPTANCE OF AWARD. The Option may not be exercised unless and
until the Company has received the Participant’s acceptance of the terms and
conditions set forth herein. Acceptance shall be submitted electronically as
required by the Company.


13.    NOTICE. Any notice required to be given hereunder to the Company shall be
in writing. If by regular mail, any required notice shall be addressed to: CVS
Health Corporation, Attention: Senior Director, Executive Compensation, One CVS
Drive, Woonsocket, RI 02895. If by electronic mail, any notice required shall be
sent to: equityadministration@cvshealth.com, with “Retirement Notice” in the
subject line. Any notice required to be given hereunder to Participant shall be
addressed to Participant at his or her address as shown on the records of the
Company, subject to the right of either party hereafter to designate in writing
to the other some other address.


14.    RECOUPMENT OF OPTION AWARD. The Option subject to this Agreement under
the ICP shall be subject to the terms of the Company’s Recoupment Policy as it
exists from time to time, which may require the Participant to immediately repay
to the Company the value of any pre-tax economic benefit that he or she may
derive from the Award. By accepting this Award, Participant acknowledges that a
copy of the Company’s Recoupment Policy has been made available for the
Participant’s reference.


15.     COMMITTEE AUTHORITY. The Committee shall have the authority, in its sole
discretion, to make any interpretations, determinations, and/or take any
administrative actions with respect to the ICP and this Agreement, including
whether any post-termination payments to Participant shall be deemed severance
pay, the duration of any severance period, and/or whether a termination was
without cause.


16.    GOVERNING LAW. This Nonqualified Stock Option Agreement and the Option
evidenced hereby shall be governed by the laws of Delaware, without giving
effect to principles of conflict of laws.


17.     ACKNOWLEDGEMENT. This Agreement shall be fully effective only upon the
Participant’s formal acceptance of the terms and conditions set forth above as
required by the Company.





--------------------------------------------------------------------------------









By:    /s/ Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation



